t c memo united_states tax_court david w goldston petitioner v commissioner of internal revenue respondent docket nos filed date david w goldston pro_se lauren b epstein for respondent memorandum findings_of_fact and opinion cohen judge in separate notices of deficiency respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure --- big_number dollar_figure --- dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent the cases were consolidated for trial briefing and opinion after concessions the issue for decision is whether petitioner is liable for the additions to tax under sec_6651 for fraudulent_failure_to_file returns all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in florida at the time the petitions were filed at all material times he was married to nancy sharp goldston petitioner received a degree in dentistry in and was a practicing dentist during the years in issue before he operated his dental practice in corporate form in he sold his practice thereafter he worked for various persons and entities his gross_receipts from dentistry for the years in issue were as follows year gross_receipts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner also received taxable_income from various sources during the years in issue including taxable retirement distributions of dollar_figure in sales of property rentals interest and beginning in social_security_benefits petitioner’s total taxable_income for the years in issue was as follows year taxable_income dollar_figure big_number big_number big_number big_number total big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number beginning in or about petitioner began a course of conduct intended to conceal the sources and amount of income that he received that conduct and concealment continued through the years in issue although the sources of income and the names of the entities used varied from year to year petitioner placed funds and property in the names of nominees and trusts and used cashier’s checks money orders and currency to conduct transactions all with the intent and for the purpose of concealing his income and assets from the internal_revenue_service irs petitioner opened bank accounts operated a dentistry practice engaged in various real_estate transactions and purchased residential_real_property and personal vehicles in the names of various trusts the trust names so employed included sharp management_trust sharpstone irrevocable_trust cool stream holding trust old times holding trust high mountain holding trust old oak holding trust comfort holding trust rainy day management_trust work holding trust carriage holding trust blue lake holding trust patio holding trust and sun stroke management_trust petitioner was the grantor of the trusts managed the assets purportedly held by the trusts deposited income from his dental practice in trust accounts and paid personal expenses from those accounts and otherwise treated as his own the assets held in the names of the trusts petitioner failed to file federal_income_tax returns for through he espoused frivolous tax arguments and advised others including patients and an employee that he was not required to pay taxes he did not make any estimated_tax payments on date petitioner was convicted of violation of sec_7201 on an indictment charging that from on or about the 15th day of april and continuing through in or about september petitioner did willfully attempt to evade and defeat the payment of a substantial amount of federal_income_tax due and owing by him to the united_states of america for the calendar years and by concealing and attempting to conceal from the internal_revenue_service the nature and extent of his assets and the location thereof by placing funds and property in the names of nominees and trusts and by utilizing cashier’s checks money orders and currency to conduct transactions on date petitioner was sentenced to a prison term of months and ordered to be on supervised release for months upon release from prison as a condition of his supervised release petitioner was required to cooperate with the internal_revenue_service regarding all outstanding taxes interest and penalties and provide the probation officer with verification that the income_tax obligations are being met to the fullest extent possible since his release petitioner has not cooperated with the irs and has not met his income_tax obligations opinion notwithstanding his recent incarceration petitioner’s denials and defiance of his tax obligations continued through the time of trial of these cases he admitted that he did not file returns for any of the years in issue he did not dispute any of the facts establishing his receipt of substantial taxable_income during the years in issue and his receipt of specific items of income was deemed admitted pursuant to rule by his failure to respond to requests for admissions no adjustments to the deficiencies determined by respondent are required on this record the deemed admissions also establish petitioner’s liability for additions to tax under sec_6651 and sec_6654 petitioner failed to file the answering brief ordered by the court and thus he has not raised any objections to the extensive and detailed findings_of_fact proposed in respondent’s opening brief in view of the absence of dispute as to the underlying facts our findings summarize the material facts without describing the evidentiary detail the addition_to_tax in cases of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 to sustain the 75-percent addition_to_tax provided by sec_6651 respondent has the burden of proving that petitioner’s failure_to_file returns was fraudulent see sec_7454 rule b respondent has pleaded and argued in the alternative applicability of the addition_to_tax under sec_6651 in view of our conclusion that petitioner’s failure_to_file was fraudulent we do not consider that alternative in applying the addition_to_tax under sec_6651 we consider the same elements or long-recognized badges_of_fraud discussed in cases applying sec_6663 or former sec_6653 102_tc_632 see 99_tc_202 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud present here includes the pattern of failure_to_file returns failure to report substantial amounts of income concealing assets dealing in cash failing to maintain records giving implausible or inconsistent explanations of behavior and failure to cooperate with taxing authorities in determining petitioner’s correct liability see eg 796_f2d_303 9th cir affg tcmemo_1984_601 252_f2d_56 9th cir clayton v commissioner supra pincite 75_tc_1 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioner argues that he had no intention of breaking the law and that his admitted failure_to_file returns was not fraudulent his filings and his testimony are replete with implausible and inconsistent explanations of his behavior he claims that he acted in accordance with the directions of the trustees but there is no evidence that anyone other than petitioner and his wife controlled any of the transactions or earned any of the income attributed to him he admits that the trusts were funded by gifts from him that his personal expenses were paid from trust bank accounts and that properties purchased in the names of various trusts were used by him for professional and personal purposes according to his testimony the beneficiaries of the trusts were his children and grandchildren he claims that his accountant made mistakes reporting pension_plan distributions and he asserts that his criminal conviction resulted from false testimony he asserts that my decision to quit paying the tax was made in not before and was the result of a letter sent asking for the basis for their taxing me which received a reply after about months which was no answer to my question but simply stated to ignore any correspondence received from them until i received an answer in a statement at the conclusion of the trial he alleged that he was a victim of tax_shelter promoters at some unidentified time that thereafter he was repeatedly audited that he was convicted because of misconduct by his accountant and that his object was civil disobedience petitioner engaged in a complex scheme to conceal his income and assets during the years in issue his taxable_income for those years exceeded dollar_figure million and his unreported tax_liabilities before additions to tax exceeded dollar_figure million he was convicted of engaging in that conduct in order to defeat the payment of taxes due for and and the obvious purpose of continuing the scheme was to evade taxes for the subsequent years as well the objective facts are clear_and_convincing evidence of fraud sufficient to satisfy respondent’s burden_of_proof the additions to tax for fraud have frequently been imposed on taxpayers like petitioner who were knowledgeable about their taxpaying responsibilities and consciously decided to unilaterally opt_out of our system of taxation 94_tc_316 citing numerous relevant cases see niedringhaus v commissioner supra pincite- petitioner’s excuses are unpersuasive and we do not believe that he acted as he did for nonfraudulent reasons he has not presented evidence of any consultations with competent tax professionals or reliance on any legal authority for his positions he incorporated boilerplate frivolous arguments about the paperwork reduction act in his petition and alleged in his pretrial memorandum that the irs lacks delegated authority to collect tax perhaps he believes that feigning lack of understanding or sincere beliefs will help him avoid the consequences of his deliberate choices in view of his education sophistication and success in conducting his profession and business transactions persistence after his criminal conviction and acknowledged civil disobedience we reject any suggestion of good_faith see chase v commissioner tcmemo_2004_142 we have considered the other arguments of the parties they are irrelevant moot or otherwise lack merit for the reasons explained above for respondent decisions will be entered
